DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2015/055039 filed 07/03/2015, which claims benefit of Application No. PCT/IB2014/002275, filed 07/03/2014, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 was filed after the mailing date of the Final Rejection on 11/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding Claim 27 and Claim 37, the claims recite “wherein the bainite has an average grain size of 10 µm or less and the martensite has an average block size of 10 µm or less”. Thus, the examiner notes that the different structural denotations (e.g., grain and block) may be confusing to some and wishes to clarify on the record what these terms are interpreted to mean in light of the specification and prior art. 
With respect to the specification, it appears that the applicant makes no delineation between the two terms as in all areas of the spec where the term is recited it is recited as “the average size of the grains or blocks of martensite and bainite is preferably of 10 µm or less” (page 3, line 15; page 5, line 27; page 7, line 8). 
With respect to the prior art, the examiner is relying on Morsdorf as an evidentiary reference (Morsdorf, L., et al. “Multiple Mechanisms of Lath Martensite Plasticity.” Acta Materialia, vol. 121, 2016, pp. 202–214). Morsdorf evidences that “Since martensite blocks are separated by high angle grain boundaries restricting slip transmission, the effective grain size in martensitic microstructure is usually defined as the block size” (page 203, column 1, paragraph 2). 
Thus it appears that both the applicant and the prior art use the terms “grain size” and “block size” synonymously. As such the examiner will do so as well. 

Response to Arguments
Declaration Under 37 CFR § 1.132
The declaration under 37 CFR 1.132 filed 05/24/2022 has been fully considered with respect to the rejection of Claims 27-31, 34, and 36 under 35 U.S.C. § 103 over Futamura (JP-2013227653, using U.S. 2015/0101712 for citation) in view of Morris (Morris, J. W., Jr. The influence of grain size on the mechanical properties of steel, report, May 2001; Berkeley, California, University of North Texas Libraries, UNT Digital Library) as set forth in the last Office action. However, the examiner points out that Futamura has been removed in the present rejection thus rendering the arguments against the reference moot. 
Prior Art Rejections Under 35 U.S.C. § 103
Applicant’s arguments regarding the rejection of Claims 27-31, 34, and 36 under 35 U.S.C. § 103 over Futamura (JP-2013227653, using U.S. 2015/0101712 for citation) in view of Morris (Morris, J. W., Jr. The influence of grain size on the mechanical properties of steel, report, May 2001; Berkeley, California, University of North Texas Libraries, UNT Digital Library, https://digital.library.unt.edu; crediting UNT Libraries Government Documents Department) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Citation of Relevant Prior Art
U.S. 2013/0276940, Sept. 15, 2011, Nakajima et al. 
U.S. Patent No. 6,114,656, Jun. 18, 1998
U.S. Patent No. 6,264,760, Jul. 28, 1998

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-29, 32-34, 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,995,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the methodology that produces the properties and microstructures recited within the instant claims is recited within the instant specification upon page 2 and is identical or otherwise overlaps with those recited within claim 1 of ‘383. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32-34, 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP-2010126770-A). 

Regarding Claim 27, Claim 28, Claim 29, Claim 37, Claim 38, and Claim 39, Kaneko teaches a coated steel sheet and method of production (page 2, paragraph 8). Kaneko teaches the composition shown below within Table I (page 2, paragraphs 6-7). Kaneko teaches a structure consisting of between 5-20% retained austenite, and 80-95% martensite (page 4, paragraph 8-9). The examiner points out that Kaneko teaches the microstructural amounts in terms of area ratio and not volume fraction. However, Kaneko also teaches that the area ratio of the tempered martensite and the retained austenite are synonymous with the volume ratio (page 5, paragraph 2). Kaneko teaches at least one face of the coated steel sheet including a metallic coating, the at least one face including a metallic coating being galvannealed (page 2, paragraphs 7-8 - e.g., “the galvanizing may be alloyed galvanizing”). Kaneko teaches a total elongation of at least 14% (Original Disclosure, Table 3); a tensile strength of at least 1180 MPa (page 1, paragraph 1); hole expansion ratio of at least 30% (page 7, paragraph 4; Original Disclosure, Table 3). Kaneko teaches the presence of zero bainite and the martensite having an average block size of less than 20 µm and several examples having a block size of 10 µm (Original Disclosure, Table 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Kaneko does not teach a yield strength, however based upon the methodology recited within page 2 of the instant specification, the examiner points out that Kaneko teaches the methodology that would necessarily result in a steel (shown below within Table I) having a yield strength of 800 MPa. Specifically, Kaneko teaches annealing the sheet at an annealing temperature higher than the Ac3 transformation point and less than 1000°C for an annealing time of between 30 and 500 seconds (Machine Translation - page 2, paragraph 8; Original Disclosure - Table 2). Kaneko teaches quenching the sheet by cooling down to a quenching temperature between 250°C and 350°C (Machine Translation - page 2, paragraph 8; Original Disclosure, Table 2). Kaneko teaches reheating the sheet up to a partitioning temperature of between 300°C and 600°C (Machine Translation - page 6, paragraph 2) and maintaining it at this temperature for a partitioning time of between 1 and 600 seconds (Machine Translation - page 6, paragraph 2). Kaneko teaches hot dip coating the sheet (Machine Translation - page 6, paragraph 3). Therefore, it would necessarily flow that a yield strength of 800 MPa would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Table I – The composition of instant claims 27-29, and 37-39 compared to Kaneko (JP-2010126770A).
Ref.
CWt %
SiWt %
MnWt %
CrWt %
AlWt %
FeWt %
Claim 27
0.15 - 0.25
1.2 - 1.8
2.1 - 2.3
0.10 - 0.25
≤ 0.5
Bal.
Claim 28
0.17 - 0.21
-
-
-
-
-
Claim 29
0.15 - 0.25
1.3 - 1.6
-
-
-
-
Claim 37
0.15 - 0.25
1.2 - 1.8
2.1 - 2.3
0.10 - 0.25
≤ 0.5
Bal.
Claim 38
0.17 - 0.21
-
-
-
-
-
Claim 39
0.15 - 0.25
1.3 - 1.6
-
-
-
-
Kaneko
0.05 - 0.30
0.50 - 2.5
1.5 - 3.5
0.01 - 1.5
0.001 - 0.1
Bal.


Regarding Claim 32, and Claim 40, Kaneko does not teach the property of the retained austenite having a C content of at least 0.9% wt%. However, based upon the methodology recited within page 2 of the instant specification, the examiner points out that Kaneko teaches the methodology that would necessarily result in a steel (shown above within Table I) wherein the retained austenite would have a C content of at least 0.9% wt%. Specifically, Kaneko teaches annealing the sheet at an annealing temperature higher than the Ac3 transformation point and less than 1000°C for an annealing time of between 30 and 500 seconds (Machine Translation - page 2, paragraph 8; Original Disclosure - Table 2). Kaneko teaches quenching the sheet by cooling down to a quenching temperature between 250°C and 350°C (Machine Translation - page 2, paragraph 8; Original Disclosure, Table 2). Kaneko teaches reheating the sheet up to a partitioning temperature of between 300°C and 600°C (Machine Translation - page 6, paragraph 2) and maintaining it at this temperature for a partitioning time of between 1 and 600 seconds (Machine Translation - page 6, paragraph 2). Kaneko teaches hot dip coating the sheet (Machine Translation - page 6, paragraph 3). Therefore, it would necessarily flow that the retained austenite having a C content of at least 0.9% wt% would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 33, and Claim 41, Kaneko does not teach the property of the retained austenite having a C content of at least 1.0% wt%. However, based upon the methodology recited within page 2 of the instant specification, the examiner points out that Kaneko teaches the methodology that would necessarily result in a steel (shown above within Table I) wherein the retained austenite would have a C content of at least 1.0% wt%. Specifically, Kaneko teaches annealing the sheet at an annealing temperature higher than the Ac3 transformation point and less than 1000°C for an annealing time of between 30 and 500 seconds (Machine Translation - page 2, paragraph 8; Original Disclosure - Table 2). Kaneko teaches quenching the sheet by cooling down to a quenching temperature between 250°C and 350°C (Machine Translation - page 2, paragraph 8; Original Disclosure, Table 2). Kaneko teaches reheating the sheet up to a partitioning temperature of between 300°C and 600°C (Machine Translation - page 6, paragraph 2) and maintaining it at this temperature for a partitioning time of between 1 and 600 seconds (Machine Translation - page 6, paragraph 2). Kaneko teaches hot dip coating the sheet (Machine Translation - page 6, paragraph 3). Therefore, it would necessarily flow that the retained austenite having a C content of at least 1.0% wt% would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 34, and Claim 42, Kaneko does not teach the property of the retained austenite having an average grain size of 5µm or less. However, based upon the methodology recited within page 2 of the instant specification, the examiner points out that Kaneko teaches the methodology that would necessarily result in a steel (shown above within Table I) wherein the retained austenite would have an average grain size of 5µm or less. Specifically, Kaneko teaches annealing the sheet at an annealing temperature higher than the Ac3 transformation point and less than 1000°C for an annealing time of between 30 and 500 seconds (Machine Translation - page 2, paragraph 8; Original Disclosure - Table 2). Kaneko teaches quenching the sheet by cooling down to a quenching temperature between 250°C and 350°C (Machine Translation - page 2, paragraph 8; Original Disclosure, Table 2). Kaneko teaches reheating the sheet up to a partitioning temperature of between 300°C and 600°C (Machine Translation - page 6, paragraph 2) and maintaining it at this temperature for a partitioning time of between 1 and 600 seconds (Machine Translation - page 6, paragraph 2). Kaneko teaches hot dip coating the sheet (Machine Translation - page 6, paragraph 3). Therefore, it would necessarily flow that the retained austenite having an average grain size of 5µm or less would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 36, and Claim 43, Kaneko teaches the structure including at least 7% of retained austenite (page 4, paragraph 9). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05(I).

Claims 32-34, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP-2010126770-A) as applied to claim 27 and claim 37, and further in view of Wakitani (JP-2009173959, previously cited).

Regarding, Claim 32, Claim 33, Claim 40 and Claim 41, Kaneko is relied upon for the reasons given above in addressing claim 27 and claim 37, however Kaneko is silent to the carbon content within the retained austenite. 
Wakitani teaches a low alloy, high-strength steel sheet having both high-strength and good workability comprising the composition shown below in Table II (abstract, paragraph [0015]). Furthermore, Wakitani teaches a retained austenite phase having a carbon concentration of 0.9% or more (paragraph [0014]). Wakitani teaches that as a result of this feature, the retained austenite can be metastable at room temperature and induce transformation due to deformation (paragraph [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaneko with the concepts of Wakitani with the motivation of producing a high-strength steel sheet having a retained austenite phase that is metastable at room temperature and can induce transformation upon deformation.
Regarding, Claim 34, and Claim 42, in an alternative to the argument given above in view of Kaneko, the examiner presents Wakitani. Wakitani teaches aforementioned steel sheet contains an abundant amount of retained austenite phase of which provides the steel with the potential to carry out complicated processing (i.e., formability) (paragraph [0019]). Furthermore, Wakitani teaches the retained austenite phase has an average particle (e.g., grain) size of at least 5 µm or less (Figure 4, paragraph [0048]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneko with the concepts of Wakitani of produce a steel sheet having an abundant amount of retained austenite with an average grain size of less than 5 µm with the motivation of provide the steel sheet with both high-strength, and formability. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735